DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/30/2021 has been entered. Claim 1 is currently amended.  Claim 2 has been cancelled.  Claims 1 and 3-10 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 12/30/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.
Applicant's argument, see page 5, filed on 12/30/2021, with respect to 102 rejection has been fully considered and is persuasive.  The 102 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1 recites predicting fouling in a polymerization process.  According to the 2019 revised patent subject matter eligibility guidance, it falls within a statutory category of process (Step 1).
However, this process fall within the grouping of abstract ideas enumerated in the 2019 patent eligibility guidance, and the equation is basic enough that it can be performed in the human mind: (b) Mental Processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Therefore, it is a judicial exception (Step 2A Prong One).
This judicial exception is not integrated into a practical application because the abstract idea does not alter the added step of polymerization.  The claimed prediction/determination isn’t really improving the process.  In fact it doesn’t seem to affect the process at all.  Even when it is determined that fouling occurs, no adjustments or other corrective steps are taken.  The claim stops with determining whether fouling has occurred or not.  See MPEP 2106.05(a).  (Step 2A Prong Two).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the polymerization process is merely routine processes because the additional elements are very basic polymerization conditions recited at a very general level.  It is not apparent that the claimed process results in an inventive or unexpected result (Step 2B).
In view of the above considerations, the examiner considers the independent claim to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Dependent claims 3-10 are rejected likewise as depending on claim 1 and they do not recite anything significantly more than the abstract idea.  The recited alpha-olefin comonomers, catalysts, and copolymerization temperature are well-known and conventional.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 8 preamble refers to calculating an amount of unreacted alpha-olefin comonomer.  Instead, the equation is defined to calculate the amount of reacted (converted) comonomer based on the amount of feed and amount of unreacted comonomer.  It is not clear how to calculate the amount of unreacted comonomer using an equation that requires the amount of unreacted comonomer in the numerator.  Thus, the recited equation renders the claim indefinite.
Claim 9 is rejected likewise as depending on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al (US 20120022692 A1), hereinafter “Hendrickson), in view of Burton (US 20140142261 A1)
Regarding claim 1, Hendrickson teaches techniques for predicting and preventing of reactor fouls in polyolefin polymerization [abstract and 0001].  The polymerization comprises monomers and comonomers including ethylene and alpha olefins, in the presence of a catalyst [0005].
Hendrickson does not expressively teach the claimed R value in Equation 1.
 However, Hendrickson teaches that during normal operation, the reactor 12 may have close to 40% weight percent solids, and the monomer weight percent may be about 5 wt %. However, when the catalyst system loses activity, the weight percent of solids may decrease to about 32%, and the weight percent monomer may rise to about 7.5% [0083]; and static fouling occurs when the catalyst is held to the reactor wall [0024].  One of ordinary skill would understand that fouling occurs when the weight percent of solids decreases to about 32%, and the weight percent monomer rises to about 7.5%, due to catalyst loss.  In other words, fouling occurs when the ratio of total monomer to polymer reaches 7.5/32.
Hendrickson does not specifically teach the ratio or percentage of the alpha-olefin comonomer in the mixture of ethylene/alpha-olefin comonomer.
In the same field of endeavor, Burton teaches a polymerization process for producing ethylene/propylene copolymers, an example of which comprising a feed with 1:1 weight ratio of ethylene and propylene monomers to give an initial weight (pre-charge) [0047].  It would have been obvious to one of ordinary skill in the art at the time of filing to select a 1:1 weight ratio of ethylene and propylene monomers, e.g., the percentage of the alpha-olefin comonomer in the mixture of ethylene/alpha-olefin comonomer being 50%, in Hendrickson’s polymerization process, as Burton shows this to be a suitable ratio for compositionally similar products.  Therefore, the claimed R value in Hendrickson’s fouling condition would be R = (7.5*0.50)/32 = 0.117, as determined by the examiner, meeting the claimed R value of exceeding 0.10.

Regarding claim 3, Hendrickson teaches the polymerization reactor is a loop reactor [0008]; and the polymerization is a slurry process [0009].

Regarding claims 4 and 5, Hendrickson teaches the alpha-olefins include 1-butene or 1-hexene or 1-octene [0005], meeting the claimed comonomer.

Regarding claims 6 and 7, Hendrickson teaches the catalyst is a metallocene/solid super acid (SSA) catalyst system, a Ziegler-Natta catalyst system, a chromium oxide on solid support catalyst system 0030], meeting the claimed catalyst.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 20120022692 A1) in view of Burton as applied to claim 1 above, further in view of Park et al (US 20200207968 A1), hereinafter “Park”.
Regarding claim 10, Hendrickson teaches the polymerization temperature is approximately 65-121 °C [0032], overlapping the claimed 25-500 °C.
Hendrickson is silent about the specific pressure.  However, in the same field of endeavor, Park teaches a polymerization of propylene-butene copolymer in a slurry process [0102].  The polymerization reaction may be performed at a temperature of about 40 to 110 °C under pressure of about 1 to 100 kgf/cm2.  It would have been obvious to one of ordinary skill in the art at the time of filing to select polymerization pressure of about 1 to 100 kgf/cm2 as it is expressly disclosed as being a suitable pressure for compositionally similar products used in similar process. The temperature of about 40 to 110 °C under pressure of about 1 to 100 kgf/cm2 of Hendrickson modified by Park overlaps the claimed 25-500 °C and 1-100 kgf/cm2, and is a prima facie case of obviousness (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762           
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762